The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 19, 2015

                                       No. 04-08-00655-CR

                                   Jose Alberto GUTIERREZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008-CR-1186
                         Honorable Sharon MacRae, Judge Presiding

                                         ORDER
       This court’s opinion and judgment dismissing this appeal pursuant to TEX. R. APP. P.
25.2(d) issued on October 15, 2008. On May 7, 2014, appellant filed a motion for rehearing
which was dismissed for lack of jurisdiction because this court’s mandate issued on February 19,
2009. Since our ruling on May 7, 2014, appellant has filed five additional letters with this court.
On November 5, 2015, this court received a sixth letter, containing numerous attachments, in
which appellant appears to be requesting an additional rehearing.

       This court no longer has jurisdiction over this appeal; therefore appellant’s request for a
rehearing is DISMISSED FOR LACK OF JURISDICTION. TEX. R. APP. P. 18, 19. Any
additional relief that may be available to appellant would have to be pursued by filing
appropriate documents with the convicting trial court which are returnable to the Texas Court of
Criminal Appeals in Austin Texas. See TEX. CODE CRIM. PROC. art. 11.07.

        Pursuant to appellant’s request, this court is returning to appellant all of the original
documents received by this court on November 5, 2015. Because this court no longer has
jurisdiction to consider this appeal, any additional documents appellant mails to this court will be
filed as “information received,” no ruling will be made thereon, and no additional documents
will be returned to appellant.
                                        PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court